DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchiyama (Publication No.: US 2021/0072468 A1).
Regarding claim(s) 1, 4, Uchiyama teaches An optical device comprising: a first lens (reference numeral FL1-FL7 in Figure 1) joined to an end surface of an optical waveguide of an optical element (reference numeral LD1-LD7 in Figure 1) to emit light emitted from the optical element; and a second lens (reference numeral SL1-SL7 in Figure 1) optically coupled with the first lens to convert the light emitted from the first lens into collimated light.
Regarding claim(s) 2, 5, Uchiyama teaches The optical device according to claim 1, further comprising: a third lens (reference numeral FL in Figure 1) configured to condense the collimated light emitted from the second lens; and an optical fiber (reference numeral OF in Figure 1) optically coupled with the third lens to receive the condensed light emitted from the third lens.
Regarding claim(s) 3, 6, Uchiyama teaches The optical device according to claim 1, wherein the optical element includes at least one of a laser element (e.g. “laser diodes LDi” as in abstract and throughout), an optical modulation element, and an optical amplification element.
Regarding claim(s) 7, 8, Uchiyama teaches The optical device according to claim 1, wherein the first lens (reference numeral FL1-FL7 in Figure 1) is an aspherical lens having a curved surface protruding on a side opposite to the optical element (e.g. as illustrated in Figure 1 and described as “a plano-convex cylindrical lens” in paragraph [0027]), and wherein a region of the first lens joined to the end surface of the optical waveguide of the optical element is formed in a plane orthogonal to an optical axis of the first lens (e.g. as illustrated in Figure 1 and Figure 3A-Figure 3C), and an area of the plane is smaller than a maximum area of a cross section of the first lens orthogonal to an optical axis of the optical waveguide (e.g. as illustrated in Figure 1 where the lens coupling area is smaller than the overall back side area of the lens).

Regarding claim(s) 9, 13, there being no claimed structural difference between the lens of the claimed invention and that of Uchiyama, Examiner asserts that Uchiyama teaches The optical device according to claim 1, wherein, in the first lens (reference numeral FL1-FL7 in Figure 1), assuming that a refractive index is n, a predetermined position on a surface adjacent to the optical element is a point O, an arbitrary position on a surface of the first lens other than the surface adjacent to the optical element is a point S, and a position of a virtual image formed by the first lens is a point P, a relationship in which a value obtained by subtracting a distance between the point S and the point P from a value obtained by multiplying a distance between the point O and the point S by the refractive index n is a constant value is formed.
Regarding claim(s) 10, there being no claimed structural difference between the lens of the claimed invention and that of Uchiyama, Examiner asserts that Uchiyama teaches The optical device according to claim 9, wherein an optical axis of the optical waveguide is orthogonal to the surface adjacent to the optical element at a position of the point O of the first lens (e.g. “active layer is parallel to the xy plane and an exit end surface is parallel to a zx plane” as in paragraph [0026] and illustrated in Figure 1), and the position point P of the virtual image of the first lens is on the optical axis of the optical waveguide (e.g. as illustrated in Figure 3A where the middle virtual image between SPE and SL4 is on the optical axis of the optical waveguide).
Regarding claim(s) 11, there being no claimed structural difference between the lens of the claimed invention and that of Uchiyama, Examiner asserts that Uchiyama teaches The optical device according to claim 9, wherein an optical axis of the optical waveguide is orthogonal to the surface adjacent to the optical element at a position of the point O of the first lens (e.g. “active layer is parallel to the xy plane and an exit end surface is parallel to a zx plane” as in paragraph [0026] and illustrated in Figure 1), and the position point P of the virtual image of the first lens is located apart from the optical axis of the optical waveguide (e.g. as illustrated in Figure 3A where the upper and lower virtual images between SPE and SL4 are apart from the optical axis of the optical waveguide).
Regarding claim(s) 12, there being no claimed structural difference between the lens of the claimed invention and that of Uchiyama, Examiner asserts that Uchiyama teaches The optical device according to claim 9, wherein the optical axis of the optical waveguide is orthogonal to the surface adjacent to the optical element at a position other than the point O (e.g. “active layer is parallel to the xy plane and an exit end surface is parallel to a zx plane” as in paragraph [0026] and illustrated in Figure 1).
Regarding claim(s) 14, 17, Uchiyama teaches The optical device according to claim 1, wherein the first lens includes at least a hemispherical portion on a side where the first lens is optically coupled with the second lens (e.g. “curved surface (exit face) faces in the positive direction of the y axis” as in paragraph [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama.
Regarding claim(s) 15, Uchiyama teaches The optical device according to claim 14, but fails to specifically teach that a thickness of the first lens in an optical axis direction is larger than a radius of curvature of the hemispherical portion.  However, such lens characteristics are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to select a lens where a thickness of the first lens in an optical axis direction is larger than a radius of curvature of the hemispherical portion in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to select a lens where a thickness of the first lens in an optical axis direction is larger than a radius of curvature of the hemispherical portion.  
Regarding claim(s) 16, Uchiyama teaches The optical device according to claim 14, but fails to specifically teach that an optical axis of the first lens is offset with respect to an optical axis of the optical waveguide of the optical element by half or more of a beam diameter of the optical waveguide of the optical element.  However, offsetting of optical axis between a lens and a waveguide is a concept well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to offset the axis of the lens and the optical waveguide in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to offset the axis of the first lens and optical waveguide in Uchiyama.
Regarding claim(s) 18, 19, Uchiyama teaches The optical device according to claim 1, but fails to specifically teach that the first lens is made of glass or a resin.  However, lenses made of glass or resin are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a lens made of glass or a resin in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a lens made of glass or a resin in Uchiyama.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637